



BUSINESS FINANCING MODIFICATION AGREEMENT
(Third Amendment to Amended and Restated Business Financing Agreement)
This Business Financing Modification Agreement is entered into as of June 5,
2019, but effective as of May 31, 2019, by and among INUVO, INC. (“Parent”),
BABYTOBEE, LLC (“Babytobee”), KOWABUNGA MARKETING, INC. (“Kowabunga”), VERTRO,
INC. (“Vertro”), ALOT, INC. (“ALOT”), and NETSEER, INC. (“NetSeer” and together
with Parent, Babytobee, Kowabunga, Vertro and ALOT, individually and
collectively, jointly and severally, “Borrower”), and WESTERN ALLIANCE BANK, an
Arizona corporation (“Lender”).
1.    DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may
be owing by Borrower to Lender, Borrower is indebted to Lender pursuant to,
among other documents, an Amended and Restated Business Financing Agreement,
dated October 11, 2018, by and between Borrower and Lender (as amended,
restated, supplemented or otherwise modified from time to time, the “Business
Financing Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.
Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”
2.    DESCRIPTION OF CHANGE IN TERMS.
A.    Modifications to Business Financing Agreement:
i.     Section 1.2 of the Business Financing Agreement is amended by adding the
following sentence at the end thereof:
Lender shall have no obligation to finance any Eligible Unbilled Receivable at
any time (including at any time prior to the Unbilled Sublimit Termination
Date), but may finance any Eligible Unbilled Receivables in its sole discretion.
ii.    The following term and its definition set forth in Section 14.1 of the
Business Financing Agreement are amended in their entirety and replaced with the
following:
“Unbilled Sublimit Termination Date” is the date that Lender provides written
notice to Borrower, in its sole discretion, that the Unbilled Receivable
Sublimit is terminated.
3.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.
4.    PAYMENT OF AMENDMENT FEE AND EXPENSES. Borrower shall pay Lender (a) an
amendment fee in the amount of $2,000 (the “Third Amendment Fee”), and (b) all
out-of-pocket expenses.
5.    NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each Borrower (each, a “Releasing Party”) acknowledges that Lender
would not enter into this Business Financing Modification Agreement without
Releasing Party’s assurance that it has no claims against Lender or any of
Lender’s officers, directors, employees or agents. Except for the obligations
arising hereafter under this Business Financing Modification Agreement, each
Releasing Party releases Lender, and each of Lender’s and entity’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Lender of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Business Financing
Agreement or the transactions contemplated thereby. Releasing Party waives the
provisions of California Civil Code section 1542, which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Business
Financing Agreement, and/or Lender’s actions to exercise any remedy available
under the Business Financing Agreement or otherwise.
6.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement in no way shall
obligate Lender to make any future modifications to the Indebtedness. Nothing in
this Business Financing Modification Agreement shall constitute a satisfaction
of the Indebtedness. It is the intention of Lender and Borrower to retain as
liable parties all makers and endorsers of Existing Documents, unless the party
is expressly released by Lender in writing. No maker, endorser, or guarantor
will be released by virtue of this Business Financing Modification Agreement.
The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent business financing
modification agreements.
7.    CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditioned upon (a) payment of the Third Amendment Fee and (b)
payment of Lender’s legal fees and expenses in connection with the negotiation
and preparation of this Business Financing Modification Agreement.
8.    NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF
THE PARTIES.
[Signature Page Follows]

9.    COUNTERSIGNATURE. This Business Financing Modification Agreement shall
become effective only when executed by Lender and Borrower.
BORROWER: 

INUVO, INC. 

 
By:                
Name:                 
Title:                 


BABYTOBEE, LLC 

 
By:                
Name:                 
Title:                 


LENDER: 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION 

 
By:                
Name:                 
Title:                 




KOWABUNGA MARKETING, INC. 

 
By:                
Name:                 
Title:                 


 




VERTRO, INC. 

 
By:                
Name:                 
Title:                 


 




A LOT, INC. 

 
By:                
Name:                 
Title:                 


 




NETSEER, INC. 

 
By:                
Name:                 
Title:                 

 



 









2139741.1    
1